UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                               No. 99-4689
FLOYD WEATHERSPOON,
             Defendant-Appellant.
                                       
        On Remand from the United States Supreme Court.
                     (S. Ct. No. 00-6433)

                   Submitted: November 29, 2001

                       Decided: December 28, 2001

    Before WILLIAMS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Walter Thaniel Johnson, Jr., Juanita Boger Allen, Greensboro, North
Carolina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Steven H. Levin, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. WEATHERSPOON
                             OPINION

PER CURIAM:

   This case is on remand from the United States Supreme Court for
further consideration in light of Apprendi v. New Jersey, 530 U.S.
466, 490 (2000) (holding that "[o]ther than the fact of a prior convic-
tion, any fact that increases the penalty for a crime beyond the pre-
scribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt"). The Court decided Apprendi after a jury
convicted Floyd Weatherspoon of conspiracy to distribute more than
fifty grams of crack cocaine and to possess quantities of cocaine with
the intent to manufacture crack, in violation of 21 U.S.C. § 846
(1994); possession with intent to distribute more than fifty grams of
crack, in violation of 21 U.S.C.A. § 841 (West 1999 & Supp. 2001);
and possession of more than 500 grams of cocaine with the intent to
manufacture crack, in violation of § 841. The district court sentenced
Weatherspoon to three concurrent 328-month terms of incarceration,
and we affirmed his convictions and sentences. United States v. Wea-
therspoon, No. 99-4689, 2001 WL 731917 (4th Cir. June 6, 2000)
(unpublished), vacated, 531 U.S. 1135 (2001). We grant Weather-
spoon’s motion to file a pro se supplemental brief on remand, and,
after reviewing his convictions and sentences for plain error in light
of Apprendi, we affirm.1 See United States v. Promise, 255 F.3d 150,
154 (4th Cir. 2001) (en banc) (discussing plain error standard of
review), petition for cert. filed, Sept. 20, 2001 (No. 01-6398).

   In Promise, we applied Apprendi to drug offenses in §§ 841 and
846 and held that "the specific threshold [drug] quantity must be
treated as an element of an aggravated drug trafficking offense, i.e.,
charged in the indictment and proved to the jury beyond a reasonable
doubt." Id. at 156-57 (footnotes omitted). Here, drug quantity was
charged in the indictment and submitted to the jury. We therefore find
no error under Apprendi. United States v. Richardson, 233 F.3d 223,
230-31 (4th Cir. 2000) (holding that no Apprendi error occurred when
indictment charged drug quantity and jury was instructed that govern-
ment had to prove offenses as charged in indictment), petition for
    1
   Because Apprendi does not affect the reasoning in our prior opinion
in this case, we adhere to that decision.
                    UNITED STATES v. WEATHERSPOON                       3
cert. filed, Mar. 19, 2001 (No. 00-9234). Nor do we find plain error
in the district court’s application of the obstruction of justice enhance-
ment in U.S. Sentencing Guidelines Manual § 3C1.1 (1998), which
Weatherspoon alleges violates Apprendi. United States v. Kinter, 235
F.3d 192, 200-01 (4th Cir. 2000) (holding that Apprendi does not
apply to judge’s exercise of sentencing discretion within statutory
range, so long as defendant’s sentence is not set beyond maximum
term specified in substantive statute), cert. denied, 121 S. Ct. 1393
(2001).

   Weatherspoon also raises several other claims in his pro se supple-
mental brief on remand, none of which has merit. Although Weather-
spoon contends that, after Apprendi, § 841 is unconstitutional, we
recently rejected that claim. United States v. McAllister, ___ F.3d
___, 2001 WL 1387341, at *2 (4th Cir. Nov. 8, 2001). Contrary to
Weatherspoon’s contention that the indictment was constructively
amended, his claims are belied by the record. Finally, with regard to
his claim that the district court erred in failing to require the jury to
find the object or objects of the conspiracy,2 we find that his claim is
foreclosed by the mandate rule. See United States v. Bell, 5 F.3d 64,
66-67 (4th Cir. 1993). Even if this claim were not foreclosed by the
mandate rule, it is meritless because the jury found Weatherspoon
guilty of possession with intent to distribute more than fifty grams of
cocaine base and possession of more than 500 grams of cocaine with
intent to manufacture cocaine base. It is thus clear that the jury found
that both cocaine base and cocaine were objectives of the conspiracy.

   Accordingly, we affirm Weatherspoon’s convictions and concur-
rent 328-month sentences. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                             AFFIRMED
  2
   See United States v. Rhynes, 196 F.3d 207 (4th Cir. 1999), vacated in
part on other grounds, 218 F.3d 310 (4th Cir.) (en banc), and cert.
denied, 530 U.S. 1222 (2000).